Citation Nr: 0431958	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-16 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for 
dermatophytosis of the feet and, if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	James P. Hall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
August 1972, with service in the Republic of Vietnam.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  April 2002 by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that rating decisions in July 1971, April 
1972, and October 1972 denied entitlement to service 
connection for a skin disorder of the feet and a rating 
decision in August 2000 found that new and material evidence 
had not been received to reopen the claim.  Those unappealed 
RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002).  
The veteran has submitted additional evidence in an attempt 
to reopen his claim for service connection for 
dermatophytosis of the feet.  The RO found that the 
additional evidence was not new and material, and the current 
appeal ensued.

On May 26, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge at the RO.  
A transcript of that hearing is of record.

In November 2004, the Board received additional pertinent 
evidence from the veteran and his representative.  Although 
the additional evidence was not accompanied by a waiver of 
initial consideration by the agency of original jurisdiction, 
a referral of the additional evidence to the RO for review is 
not required, because the Board has determined that the 
evidence to which the additional evidence relates may be 
fully allowed on appeal without such referral.  See 38 C.F.R. 
§ 20.1304(c) (2004), as amended at 69 Fed. Reg. 53807-53808 
(Sept. 3, 2004).



FINDINGS OF FACT

1.  Rating decisions in July 1971, April 1972, and October 
1972 denied entitlement to service connection for a skin 
disorder of the feet and a rating decision in August 2000 
found that new and material evidence to reopen the claim had 
not been received.

2.  Evidence added to the record since August 2000 is new, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for dermatophytosis of the 
feet, and raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's current dermatophytosis of the feet is 
related to symptoms in service.

CONCLUSIONS OF LAW

1.  A rating decision in August 2000, which found that new 
and material evidence had not been received to reopen a claim 
for service connection for a bilateral foot disorder, is 
final.  38 U.S.C.A. § 7105 (West 2002).

2.  Additional evidence received since August 2000 is new and 
material, and the claim for service connection for 
dermatophytosis of the feet is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  Dermatophytosis of the feet was incurred in service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to service connection for dermatophytosis of the 
feet.

II. Legal Criteria

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by an agency of original jurisdiction, 
the claim may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 2002).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).

To reopen a previously and finally disallowed claim, there 
must be new and material evidence presented or secured since 
the time the claim was finally disallowed by an RO or the 
Board on any basis, not only since the time that the claim 
was last disallowed on the merits.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-15 1999).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Then, the 
merits of the claim may be evaluated, after ensuring that the 
duty to assist has been met.

III. Factual Background and Analysis

The evidence of record at the time of the most recent final 
disallowance of service connection for dermatophytosis of the 
feet in August 2000 included the veteran's service medical 
records, statements by the veteran, post-service VA and 
private treatment records, and the report of a VA 
dermatological examination.

The veteran's service medical records were negative for any 
complaints, findings, or diagnosis of any abnormality or 
disease of the skin of the feet.  At an examination for 
separation in August 1970, the veteran's feet and skin were 
reported as normal.

At a VA general medicine clinic in February 1971, chronic 
athlete's foot of both feet was noted.

In written statements, the veteran stated that during his 
service in Vietnam he was treated in a tent for a foot 
condition and that such condition had persisted since his 
separation from service.

At an evaluation of the veteran's feet by a VA dermatologist 
in August 1972, maceration in the toe webs and some 
thickening of the toenails were noted.  Some redness and 
cracking had disappeared with ten days of treatment with 
medication and a skin cream.  The veteran wore shoes which 
induced a lot of sweating during his work, and the examiner 
thought that that factor could perpetuate an athlete's foot 
problem more or less indefinitely.  The examiner stated an 
opinion that, "It would have nothing at all to do with 
Vietnam."  

An office note of R. B. M., MD, a private dermatologist, 
showed a diagnosis of dermatophytosis of the feet in October 
1999.

The additional evidence added to the record since August 2000 
includes records and reports by Dr. R. B. M., the veteran's 
private treating dermatologist, and the veteran's testimony 
at the hearing in May 2004.

In his testimony at the hearing in May 2004, the veteran 
testified that he had not had any disorder of the skin of his 
feet prior to service and that he developed a skin disorder 
of the feet in Vietnam which he still had.

The veteran's testimony is not new, as it is essentially 
duplicative of his statements which were of record in August 
2000.

A December 2001 office note of Dr. R. B. M. stated that he 
had seen the veteran in 1999 for tinea pedis and that the 
current diagnosis was dermatophytosis of the feet.

In a February 2003 statement, Dr. R. B. M. stated that it was 
possible that the veteran had acquired his foot condition in 
Vietnam over 30 years earlier.

In a September 2004 statement,  Dr. R. B. M. stated that: he 
was a board-certified dermatologist with 27 years of clinical 
practice; he had reviewed the veteran's service medical 
records and post-service treatment records dated from 1968 to 
2003; and he believed that it was more likely than not that 
the veteran's athlete's foot (chronic tinea pedis) first 
developed when he was on active duty in Vietnam.  
Dr. R. B. M. stated that he based his opinion on the 
following: the report of the veteran's pre-induction physical 
examination showed no history or findings indicating the 
presence of tinea pedis; tinea pedis was diagnosed in 
February 1971, which was six months after the veteran's 
separation from service, and in 1972, 1986, 1999, 2001, and 
2003;  he believed that the veteran's consistent claims that 
his foot condition began in 1969 or 1970 in Vietnam were 
truthful; and he thought that the VA dermatologist's opinion 
in August 1972 that the veteran's foot condition had nothing 
to do with Vietnam was wrong in saying that exposure 
in Vietnam could not have been the cause of the veteran's 
foot condition.  
Dr. R. B. M. concluded that the veteran most likely became 
infected with tinea pedis in Vietnam in 1969-1970.

The records of and reports by Dr. R. B. M. received since 
August 2000 are new.  The September 2004 opinion by Dr. R. B. 
M. relates to an unestablished fact necessary to substantiate 
the veteran's service connection claim and raises a 
reasonable possibility of substantiating the claim.  The 
September 2004 opinion by Dr. R. B. M. is thus material.  
Therefore, the claim for service connection for 
dermatophytosis of the feet is reopened and will be 
considered on the merits.  See 38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).   

Considering the merits of the claim for service connection 
for dermatophytosis of the feet, the Board notes first that, 
although the veteran's service medical records are silent for 
any findings related to the skin of his feet, his statements 
over the years and his testimony at the hearing in May 2004 
that he first had symptoms of tinea pedis in service in 
Vietnam are, the Board finds, credible.  The Board next notes 
that the opinion of the VA dermatologist in August 1972 and 
the opinion of Dr. R. B. M. in September 2004 are 
conflicting.  The Board finds that the opinion of Dr. R. B. 
M. is more persuasive and is thus entitled to greater 
probative weight in that it was based on a detailed and 
convincing rationale while the opinion of the VA 
dermatologist did not provide a rationale for rejecting the 
possibility or likelihood that the veteran's bilateral foot 
symptoms developed during his service in Vietnam.  The Board 
concludes that the preponderance of the credible evidence of 
record supports the veteran's claim for service connection 
for dermatophytosis of the feet, and so entitlement to that 
benefit is established.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (2004)

ORDER

New and material evidence having been received, a claim of 
entitlement to service connection for dermatophytosis of the 
feet is reopened.

Service connection for dermatophytosis of the feet is 
granted.



	                        
____________________________________________
	Robert E. Sullivan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



